DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 10, & 16. More specifically, the prior art of record does not specifically suggest analyzing, by at least one processor of a document hosting system, a plurality of documents, folders, user profiles, or terms; based on the analysis, generating, by the at least one processor, an object graph comprising a plurality of nodes connected by a plurality of edges representing relationships among the plurality of nodes, wherein the plurality of nodes comprises at least one of document nodes, folder nodes, user profile nodes, or term nodes; in response to a query, identifying, by the at least one processor, a seed node corresponding to the query from among the plurality of nodes; utilizing, by the at least one processor, the object graph to calculate a score for each of one or more of the plurality of nodes, each calculated score representing a relevance of each node to the seed node based on weights accounting for one or more factors, wherein the one or more factors comprise at least one of a time decay factor, a quantity factor, a frequency factor, or a usage factor; and based on the calculated scores, providing, by the at least one processor, a recommendation associated with one or more nodes from the plurality of nodes.
Dependent claims 2-9, 11-15, & 17-20, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        June 4, 2022